DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 4 and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12, 13-17, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Dependent claim 11 claims “wherein the NFC communication channel is based on inductive coupling between the NFC wireless module of the portable handheld device and the NFC wireless communication module of the wireless damper actuator and has an effective range of 4 cm or less”; dependent claims 12, 16 and 19 claims “an opening time setting for the wireless damper actuator”; and independent claims 13 and 18 claim “wherein the NFC communication channel is based on inductive coupling and has a range of 5 cm or less”  have no corresponding support in filed specification.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 8, 10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidlin et al. (US2017/0026779).
To claim 2, Schmidlin teach portable handheld device (Fig. 1) for interacting with a wireless damper actuator in a building (paragraphs 0002, 0049, 0064, dampers for HVAC system), wherein the wireless damper actuator include an actuatable damper, an actuator configured to move the actuatable damper and an NFC wireless communication module (paragraph 0047, NFC), the portable handheld device (2 of Fig. 1) comprising: 
an NFC wireless module (paragraph 0047) for communicating with the NFC wireless communication module of the wireless damper actuators (3s of Fig. 1); 
a user interface including a display (21, 25 of Fig. 4, paragraph 0041); 
a controller (20 of Fig. 4) operatively coupled to the NFC wireless module and the display, the controller configured to:
establish an NFC communication channel between the NFC wireless module of the portable handheld device and the NFC wireless communication module of the wireless damper actuator (paragraph 0047, the close range radio communication module 23 and the close range radio communication interface 13, 33 comprise each an NFC);
retrieve via the NFC communication channel fault information (actuator malfunctions and error conditions) stored by the wireless damper actuator (paragraph 0002, actuator records operation-related data by the actuator, wherein operation-related data comprises actuator malfunctions and error conditions; paragraph 0021, receive error message with detailed error information from a particular actuator; paragraphs 0062, 0066);
display at least some of the retrieved fault information on the display of the portable handheld device (paragraphs 0021, 0061, show on the display screen the identification information of a particular actuator together with an error indication); and
receive one or more user inputs via the user interface, wherein the one or more user inputs causes the controller to send via the NFC communication channel one or more commands to the wireless damper actuator for execution by the wireless damper actuator (paragraphs 0014, 0022-0023, 0071, user makes a selection instruction, upon receiving a selection instruction for the particular actuator, transfer to the particular actuator the configuration data received from the mobile communication device).

To claim 13, Schmidlin teach a portable handheld device for interacting with a building control component of a building, wherein the building control component includes a controller and an NFC wireless communication module (as explained in response to claim 1 above), wherein NFC communication channel is based on inductive coupling and has a range of 5 cm or less (paragraph 0047, where the communication devices are brought together so that they touch each other or are in close proximity to each other, e.g. within a few centimeters or inches, up to short distance communication, where the communication devices are located within a few meters from each other. Specifically, the close range radio communication module 23 and the close range radio communication interface 13, 33 comprise each an NFC (Near Field Communication) module, e.g. based on existing RFID standards such as ISO/IEC 14443 and ISO/IEC 18092, and/or a Bluetooth communication module, originally defined in IEEE 802.15.1, wherein ISO/IEC 14443 is known as a standard designed for proximity or contactless smart card communication. It typically uses a 13.56MHz radio frequency that only transmits digital data within a short range - about 4 centimeters or less).

To claim 18, Schmidlin teach a portable handheld device for interacting with a building control component of a building, wherein the building control component includes a controller and an NFC wireless communication module (as explained in response to claim 13 above).




To claim 8, Schmidlin teach claim 2.
Schmidlin teach wherein the controller is configured to retrieve via the NFC communication channel operational data from the wireless damper actuator and display at least some of the operational data on the display of the portable handheld device (paragraph 0066).

To claim 10, Schmidlin teach claim 2.
Schmidlin teach wherein the one or more user inputs received via the user interface include one or more inputs that select and change one or more parameter or configuration setting values of the wireless damper actuator and causes the controller of the portable handheld device to send one or more commands to the wireless damper actuator via the NFC communication channel that the corresponding one or more parameter or configuration settings to the corresponding one or more parameter or configuration setting values (paragraphs 0064, 0066).

To claim 11, Schmidlin teach claim 2.
Schmidlin teach wherein the NFC communication channel is based on inductive coupling (inherent to NFC, like any high frequency RFID) between the NFC wireless module of the portable handheld device and the NFC wireless communication module of the wireless damper actuator and has an effective range of 4 cm or less (paragraph 0042, ISO/IEC 14443, which is known as a standard designed for proximity or contactless smart card communication. It typically uses a 13.56MHz radio frequency that only transmits digital data within a short range - about 4 centimeters or less).

To claim 12, Schmidlin teach claim 12.
Schmidlin teach wherein one or more parameter or configuration settings comprises an opening time setting for the wireless damper actuator (paragraphs 0002, 0064).

To claim 14, Schmidlin teach claim 13.
Schmidlin teach wherein the controller of the portable handheld device is configured to request and receive operational data from the building control components via the NFC communication channel and display at least some of the operational data on the display of the portable handheld device (as explained in response to claim 8 above).

To claim 15, Schmidlin teach claim 13.
Schmidlin teach wherein the plurality of settings stored by the building control component include one or more parameter or configuration settings of the building control component (paragraphs 0026, 0075-0076).

To claim 16, Schmidlin teach claim 15.
Schmidlin teach wherein the building control component is a wireless damper actuator for controlling an airflow of an HVAC system, and one or more parameter or configuration settings include an opening time setting for the wireless damper actuator (paragraphs 0026, 0064, 0075-0076).

To claim 17, Schmidlin teach claim 13.
Schmidlin teach wherein the selected one of the two or more wireless building control components is a wireless damper actuator for controlling an airflow of an HVAC system (paragraphs 0026, 0075-0076).

To claim 19, Schmidlin teach claim 18.
Schmidlin teach wherein the building control component is a wireless damper actuator for controlling an airflow of an HVAC system, and the one or more setting values changeable by the user include an opening time setting for the wireless damper actuator (paragraphs 0026, 0064, 0075-0076).

To claim 20, Schmidlin teach claim 18.
Schmidlin teach wherein the controller of the portable handheld device is configured to retrieve via the NEC communication channel operational data from the building control component and display at least some of the operational data on the display of the portable handheld device, wherein the operational data includes one or more of fault information stored by the building control component; a minimum operating temperature of the building control component; a maximum operating temperature of the building control component; a current control voltage of the building control component; and a current power supply voltage of the building control component (paragraphs 0021, 0061, 0066, show on the display screen the identification information of a particular actuator together with an error indication).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidlin et al. (US2017/0026779) in view of Kang et al. (KR101591754).
To claim 4, Schmidlin teach claim 2.
Schmidlin teach wherein the controller of the portable handheld device is configured to retrieve via the NFC communication channel information (as explained in response to claim 2 above), but do not expressly disclose pertaining to an appropriate replacement part for the wireless damper actuator.
	Kang teach pertaining to an appropriate replacement part (pages 12, 16, user can identify through the display screen what maintenance action, e.g., repair, replacement of parts,
battery replacement, etc., should be taken for the IoT sensor placed in the house) for indoor wireless devices (pages 3-4), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Schmidlin, in order to find replacement part info.
	


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidlin et al. (US2017/0026779) in view of Bora et al. (US2014/0062297).
To claim 7, Schmidlin teach claim 2.
Schmidlin wherein the one or more user inputs received via the user interface of the portable handheld device include a test input that causes the controller to send one or more commands to the wireless damper actuator via the NFC communication channel for performing a test sequence on the wireless damper actuator (as explained in response to claim 2 above), but do not expressly disclose test commands.
	Bora teach a smartphone sends command to wireless lighting devices (Fig. 25, paragraphs 0076, 0090, 0177, 0185-0186, 0214, 0224), wherein the portable handheld device is configured to determine an indication of a location of a particular wireless actuator assembly out of the plurality of wireless actuator assemblies relative to a location of the portable handheld device (Fig. 67, paragraphs 0335-0340, obviously considered as relative location mapping) so that a user of the portable handheld device can identify and then test and/or troubleshoot the particular wireless actuator paragraphs 0225-0226, 0260-0261, 0278, user interface to test and/or troubleshoot) using a signal strength of one or more wireless signals received from the short range wireless communication module of the particular wireless actuator assembly; and wherein the portable handheld device is configured to display a measure of the signal strength on a display of the portable handheld device to provide the indication of the location of the particular wireless actuator assembly relative to the location of the portable handheld device (Figs. 38A-F, 50, paragraphs 0066, 0156, 0160, 0171, 0173, 0200, 0247-0249, 0281, plurality of possible commands are displayed for user to control one or more remote actuators), wherein the one or more commands include a test command for performing a test sequence on the selected one of the two or more wireless actuators (Figs. 33-75 and related disclosure of Bora teach user selection and testing targeted wireless lighting devices), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Schmidlin, in order to actuate test operation.



Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidlin et al. (US2017/0026779) in view of Rainer et al. (US2002/0124992).
To claim 9, Schmidlin teach claim 8.
Schmidlin teach wherein the operational data (paragraphs 0064, 0066), but do not expressly disclose comprising one or more of: a minimum operating temperature of the wireless damper actuator; a maximum operating temperature of the wireless damper actuator; a current control voltage of the wireless damper actuator; and a current power supply voltage of the wireless damper actuator.
	Rainer teach operational data comprises one or more of: a minimum operating temperature of the damper actuator; a maximum operating temperature of the damper actuator; a current control voltage of the damper actuator; and a current power supply voltage of the damper actuator (paragraph 0046, temperature setting set by user that triggers damper operation), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Schmidlin, in order to further user control parameter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        May 26, 2022